EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 44, line 1, please replace the phrase “fluid as defined in claim 43,” with the phrase -- fluid as defined in claim 42, --. (That is, change the dependency of the claim to depend from claim 42 instead of claim 43).
Claim 45, line 1, please replace the phrase “fluid as defined in claim 43,” with the phrase -- fluid as defined in claim 42, --. (That is, change the dependency of the claim to depend from claim 42 instead of claim 43.)
Claim 46, line 1, please replace the phrase “fluid as defined in claim 43,” with the phrase -- fluid as defined in claim 42, --. (That is, change the dependency of the claim to depend from claim 42 instead of claim 43.)
Claim 47, line 1, please replace the phrase “fluid as defined in claim 43,” with the phrase -- fluid as defined in claim 42, --. (That is, change the dependency of the claim to depend from claim 42 instead of claim 43.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

April 20, 2021